GILLETTE, J.,
dissenting in part.
My sole concern with this case is the way it deals with the issue of penalties to be imposed against SAIF. The opinion holds that SAIF is liable for penalties in this case of a non-complying employer whose lies kept SAIF from timely accepting claimant’s claim. With respect, I disagree.
The statutory penalty section at issue here is ORS 656.262(8), which provides,
*136"If the corporation or direct responsibility employer or its insurer unreasonably delays or unreasonably refuses to pay compensation, or unreasonably delays acceptance or denial of a claim, the corporation or direct responsibility employer shall be liable for [a penalty]. * * *” (Emphasis supplied.)
The "corporation” is, of course, SAIF. As the opinion acknowledges, "Read literally, the statute does not address penalties for contributing employers or non-complying employers.” That should settle it. ORS 174.010 tells us:
"In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars such construction is, if possible, to be adopted as will give effect to all.”
Unfortunately, that does not settle it. In spite of the statutory admonition, the majority goes ahead and "insert[s] what has been omitted,” anyway. It does so by explaining that, since the statute makes direct responsibility employers responsible for penalties, it must have been intended by the legislature that SAIF, which stands in the shoes of the non-complying employer, be liable as well.
It should have been enough to say that if the legislature has meant that it had only to say so. Since this obviously is not enough, I suggest that we look for a reason for the distinction.
There is one. SAIF’s responsibility for noncomplying employers includes every fly-by-night operation in the state. SAIF may not even be able to find the employer. Certainly, it has no control over him. One can readily contrast this situation with that of the direct responsibility employer and/or its insurer — they are a responsible, known quantity. The exigencies of financial responsibility are such that such an employer may fairly be charged with his own recalcitrance (after all, he knows about it and only he has to pay for it) or even with that of his insurer (which has contractual responsibilities to him).
This contrast in reliability, accountability and even discoverability could, it seems to me, lead a rational legislature to conclude that it was putting enough pressure *137on SAIF by making SAIF responsible for its own unreasonable actions, without making SAIF responsible for paying penalties for acts over which it — uniquely, in this system— had no control.
I respectfully dissent.
Roberts, Warren and Young, JJ., join in this dissent.